 

Exhibit 10.30

November 30, 2014

Rogerio Vivaldi Coelho, M.D.

716 Newton Street

Brookline, MA  02467

Re:Separation and Release Agreement

Dear Rogerio:

This letter constitutes the separation agreement (the “Agreement”) that Minerva
Neurosciences, Inc. (formerly known as Cyrenaic Pharmaceuticals, Inc.)
(“Minerva”) is offering to you to aid in your employment transition.

1.Resignation; Separation Date.  You acknowledge that you have resigned as Chief
Executive Officer, member of the Board of Directors and all other executive,
officer or director positions with Minerva as well as Chairman of the Board of
and all other positions with Mind-NRG SA, Minerva’s wholly-owned subsidiary
(Minerva and Mind-NRG SA together, the “Company”) effective as of November 20,
2014.   You further acknowledge that you have resigned as an employee of the
Company effective as of November 30, 2014 (the “Separation Date”).

2.Accrued Salary and Vacation.  On the Separation Date, the Company will pay you
all accrued salary, and all accrued and unused vacation earned through the
Separation Date, subject to standard payroll deductions and withholdings.  You
are entitled to these payments regardless of whether or not you sign this
Agreement.

3.Severance.  If you timely return this fully signed and dated Agreement to the
Company, and allow it to become effective, and (a) you comply with the
restrictive covenants contained in Section 9 of the Employment Agreement (as
defined below) and (b) you materially comply with your obligations contained in
Section 10 of the Employment Agreement, the Company will pay you, as severance:
(i) $194,792, less standard payroll deductions and withholdings, which
represents a pro-rata portion of your 2014 annual bonus, paid in a lump sum on
the first regular payday in 2015, but no earlier than one week after the
Effective Date (as defined in Section 18 below); plus (ii) $425,000, less
standard payroll deductions and withholdings, which represents the equivalent of
twelve (12) months of your base salary in effect as of the Separation Date, paid
in installments over twelve (12) months on the Company’s ordinary payroll dates,
commencing on the first regular payday in 2015, but no earlier than one week
after the Effective Date, with the first installment to include payment for any
payments that would have occurred earlier but for the effectiveness of the
release set forth herein.

4.Health Care Continuation Coverage.

(a)COBRA.  To the extent provided by the federal COBRA law or, if applicable,
state insurance laws, and by the Company’s current group health insurance
policies, you will be eligible to continue your group health insurance benefits
at your own expense.  Later, you may be able to convert to an individual policy
through the provider of the Company’s health insurance, if you wish.

(b)COBRA Premiums. Provided that you sign and do not revoke this Agreement and
timely elect continued coverage under COBRA, the Company will pay your COBRA
premiums to continue your coverage (including coverage for eligible dependents,
if applicable), less the amount charged to active employees for health coverage
(“COBRA Premiums”) through the period (the “COBRA Premium Period”) starting on
the Separation Date and ending on the earliest to occur of: (i) twelve (12)
months following the Separation Date; or (ii) the date you cease to be eligible
for COBRA continuation coverage for any reason, including plan termination. In
the event you become covered under another employer’s group health plan or
otherwise cease to be eligible for COBRA during the COBRA Premium Period, you
must immediately notify the Company of such event.  In the event the payments
described in this paragraph are treated as taxable income to you, the Company
will provide you with an additional amount to cover the taxes you are required
to pay on such payments and the additional amount.




 

--------------------------------------------------------------------------------

 

Rogerio Vivaldi Coelho, M.D.

November 30, 2014

(c)Special Cash Payments in Lieu of COBRA Premiums.  Notwithstanding the
foregoing, if the Company determines, in its sole discretion, that it cannot pay
the COBRA Premiums without a substantial risk of violating applicable law
(including but not limited to the 2010 Patient Protection and Affordable Care
Act, as amended by the 2010 Health Care and Education Reconciliation Act), the
Company instead shall pay to you, on the first day of each calendar month, a
fully taxable cash payment equal, after all applicable taxes are paid, to the
applicable COBRA premiums for that month (including premiums for you and your
eligible dependents who have elected and remain enrolled in such COBRA coverage)
(such amount, the “Special Cash Payment”), for the remainder of the COBRA
Premium Period.  You may, but are not obligated to, use such Special Cash
Payments toward the cost of COBRA premiums.  In the event the Company opts for
the Special Cash Payments, then on the thirtieth (30th) day following the
Separation Date, the Company will make the first payment to you under this
Section, in a lump sum, equal to the aggregate Special Cash Payments that the
Company would have paid to you through such date had the Special Cash Payments
commenced on the first day of the first month following the Separation Date
through such thirtieth (30th) day, with the balance of the Special Cash Payments
paid thereafter on the schedule described above.

5.Stock Options.  You were granted an option to purchase 540,722 shares of the
Company’s common stock (the “Initial Option) and an option to purchase 498,621
shares of the Company’s common stock (the “Anti-Dilution Option”), pursuant to
the Company’s Amended and Restated 2013 Equity Incentive Plan (the
“Plan”).  Under the terms of the Plan and your respective stock option
agreements, vesting will cease as of the Separation Date, as of which date
135,181 of your shares underlying the Initial Option will have vested and
124,655 of your shares underlying the Anti-Dilution Option will have
vested.  However, as additional severance benefits under this Agreement, the
Company will: (i) provide you with accelerated vesting such that an additional
135,181 shares of the Company’s common stock underlying the Initial Option
(which represents the amount of unvested shares subject to the Initial Option
that would have vested during the twelve (12) month period following the
Separation Date) shall vest as of the Separation Date and an additional 124,655
shares of the Company’s common stock underlying the Anti-Dilution Option (which
represents the amount of unvested shares subject to the Anti-Dilution Option
that would have vested during the twelve (12) month period following the
Separation Date) shall vest as of the Separation Date; and (ii) extend the time
period within which you may exercise your vested shares until the sooner to
occur of: (y) that date that is twelve (12) months following the Separation
Date, or (z) the Expiration Date (as defined in the applicable stock option
agreement).  Except as expressly provided in this Section, the Initial Option
and the Anti-Dilution Option will continue to be governed by the terms of your
respective stock option agreements and the Plan.

6.Other Compensation or Benefits.  You acknowledge that, except as expressly
provided in this Agreement, you have not earned and will not receive any
additional compensation, severance or benefits after the Separation Date, with
the exception of any vested right you may have under the express terms of a
written ERISA-qualified benefit plan (e.g., 401(k) account).  By way of example,
you acknowledge that, except as expressly provided in this Agreement, you have
not earned and are not owed any bonus, vacation, incentive compensation,
commissions or equity.

7.Expense Reimbursements.  You agree that, within ten (10) days of the
Separation Date, you will submit your final documented expense reimbursement
statement reflecting all business expenses you incurred through the Separation
Date, if any, for which you seek reimbursement.  The Company will reimburse you
for these expenses pursuant to its regular business practice.

8.SEC Filings.  You are aware that, as an officer and director of the Company
during the fiscal year ended December 31, 2014 (the “2014 Fiscal Year”), you
must file a Form 5 with the Securities and Exchange Commission within 45 days
after the end of such fiscal year, unless you have previously reported all
transactions and holdings otherwise reportable on Form 5.  After reviewing your
records, you hereby certify to the Company that (i) you have timely made all
required Form 3 and Form 4 filings for the 2014 Fiscal Year and (ii) you are not
required to file a Form 5 for the 2014 Fiscal Year.  You understand and
acknowledge that the Company will rely on this certification for purposes of
preparing any necessary Form 5 filings and disclosing late or delinquent Form 3
or Form 4 filings in its Form 10-K to be filed with the Securities and Exchange
Commission for the 2014 Fiscal Year and in its annual proxy statement to the
stockholders of the Company.




 

--------------------------------------------------------------------------------

 

Rogerio Vivaldi Coelho, M.D.

November 30, 2014

9.Return of Company Property.  By no later than the close of business on the
Separation Date, you shall return to the Company all Company documents (and all
copies thereof) and other Company property in your possession or control,
including, but not limited to, Company files, notes, financial and operational
information, customer lists and contact information, product and services
information, research and development information, drawings, records, plans,
forecasts, reports, payroll information, spreadsheets, studies, analyses,
compilations of data, proposals, agreements, sales and marketing information,
personnel information, specifications, code, software, databases,
computer-recorded information, tangible property and equipment (including, but
not limited to, computers, facsimile machines, mobile telephones, servers),
credit cards, entry cards, identification badges and keys; and any materials of
any kind which contain or embody any proprietary or confidential information of
the Company and all reproductions thereof in whole or in part and in any
medium.  You agree that you will make a diligent search to locate any such
documents, property and information within the timeframe referenced above.  In
addition, if you have used any personally owned computer, server, or e-mail
system to receive, store, review, prepare or transmit any confidential or
proprietary data, materials or information of the Company, then within five (5)
business days after the Separation Date, you must permanently delete and expunge
such confidential or proprietary information from those systems without
retaining any reproductions (in whole or in part).

10.Proprietary Information, Non-Solicitation and Non-Competition
Obligations.  You acknowledge your continuing obligations under the Employment
Agreement between you and the Company dated October 4, 2013 (the “Employment
Agreement”) not to use or disclose any confidential or proprietary information
of the Company and comply with your post-employment non-competition and
non-solicitation restrictions as described in Section 9 of the Employment
Agreement.  A copy of the Employment Agreement is attached hereto as Exhibit A.

11.Confidentiality.  You acknowledge and agree that this Agreement and the terms
hereof may be publicly disclosed by the Company in various of its filings with
the Securities and Exchange Commission in accordance with its public reporting
requirements.  Until such time, if it were to occur, you agree to treat the
terms of this Agreement as confidential; provided, however, that: (a) you may
disclose this Agreement to your immediate family; (b) you may disclose this
Agreement in confidence to your attorney, accountant, auditor, tax preparer, and
financial advisor; and (c) you may disclose this Agreement insofar as such
disclosure may be required by law.

12.Non-Disparagement.  Both you and the Company (through its officers and
directors) agree not to disparage the other party, and the other party’s
officers, directors, employees, shareholders and agents, in any manner likely to
be harmful to them or their business, business reputation or personal
reputation; provided that both you and the Company may respond accurately and
fully to any question, inquiry or request for information when required by legal
process.  Without limiting the foregoing, you and the Company agree to make no
public statement concerning your separation from employment, including any
statement to the media or to the Company’s employees, consultants, business
partners, or investors, unless consistent with the 8-K filed in connection with
your separation from employment and without first consulting with the other
party.

13.Cooperation After Termination. You agree to cooperate fully with the Company
in all matters relating to the transition of your work and responsibilities on
behalf of the Company, including, but not limited to, any present, prior or
subsequent relationships and the orderly transfer of any such work and
institutional knowledge to such other persons as may be designated by the
Company, by making yourself reasonably available during regular business hours,
upon reasonable advance notice, to answer discrete questions relating to your
former employment.

14.No Voluntary Adverse Action; Cooperation.  You agree that you will not
voluntarily provide assistance, information or advice, directly or indirectly
(including through agents or attorneys), to any person or entity in connection
with any claim or cause of action of any kind brought against the Company, nor
shall you induce or encourage any person or entity to bring such claims;
provided that you may respond accurately and fully to any questions, inquiry or
request for information when required by legal process (e.g., a valid subpoena
or other similar compulsion of law) or as part of a government
investigation.  Further, you agree to comply with your obligations under Section
10 of the Employment Agreement.  The Company will reimburse you for reasonable
out-of-pocket expenses you incur in connection with any such cooperation
(excluding forgone wages, salary, or other compensation), and will make
reasonable efforts to accommodate your scheduling needs.  In addition, you agree
to execute all documents (if any) necessary to carry out the terms of this
Agreement.

15.No Admissions.  Nothing contained in this Agreement shall be construed as an
admission by you or the Company of any liability, obligation, wrongdoing or
violation of law.




 

--------------------------------------------------------------------------------

 

Rogerio Vivaldi Coelho, M.D.

November 30, 2014

16.Employee’s General Release of Claims.  In exchange for the payments and
benefits, and other consideration provided to you by this Agreement that you are
not otherwise entitled to receive, subject to the exceptions set forth in
Section 17 below, you hereby generally and completely release the Company and
its current and former directors, officers, employees, shareholders, partners,
agents, attorneys, predecessors, successors, parent and subsidiary entities,
insurers, affiliates, and assigns from any and all claims, liabilities and
obligations, both known and unknown, that arise out of or are in any way related
to events, acts, conduct, or omissions occurring prior to your signing this
Agreement.  This general release includes, but is not limited to: (1) all claims
arising out of or in any way related to your employment with the Company, or the
termination of that employment; (2) all claims related to your compensation or
benefits from the Company, including salary, bonuses, commissions, vacation pay,
expense reimbursements, severance pay, fringe benefits, stock, stock options, or
any other ownership interests in the Company; (3) all claims for breach of
contract, wrongful termination, and breach of the implied covenant of good faith
and fair dealing; (4) all tort claims, including claims for fraud, defamation,
emotional distress, and discharge in violation of public policy; and (5) all
federal, state, and local statutory claims, including claims for discrimination,
harassment, retaliation, attorneys’ fees, or other claims arising under the
federal Civil Rights Act of 1964 (as amended), the federal Americans with
Disabilities Act of 1990, the federal Family and Medical Leave Act (as amended),
the federal Age Discrimination in Employment Act of 1967 (as amended) (“ADEA”),
the Massachusetts Wage Act and the Massachusetts Fair Employment Practice Act
(as amended).

17.Exceptions.  You are not releasing any claim that cannot be waived under
applicable state or federal law.  You are not releasing any claims for breach of
this Agreement, any claims arising after the Effective Date of this Agreement
and/or any claims for any of the benefits or payments described in this
Agreement.  You are not releasing any rights that you have to be indemnified
(including any right to reimbursement or advancement of expenses) arising under
applicable law, the certificate of incorporation or by-laws (or similar
constituent documents of the Company), any indemnification agreement between you
and the Company, or any directors’ and officers’ liability insurance policy of
the Company.  You are not releasing any rights that you have with respect to the
Initial Option and/or Anti-Dilution Option or any retirement plans or other
benefits in which you have vested rights.  Nothing in this Agreement shall
prevent you from filing, cooperating with, or participating in any proceeding
before the Equal Employment Opportunity Commission, the Department of Labor, or
the Massachusetts Commission Against Discrimination, except that you acknowledge
and agree that you shall not recover any monetary benefits in connection with
any such claim, charge or proceeding with regard to any claim released herein.

18.ADEA Waiver.  You acknowledge that you are knowingly and voluntarily waiving
and releasing any rights you may have under the ADEA (“ADEA Waiver”).  You also
acknowledge that the consideration given for the ADEA Waiver is in addition to
anything of value to which you were already entitled.  You further acknowledge
that you have been advised by this writing, as required by the ADEA, that: (a)
your ADEA Waiver does not apply to any rights or claims that arise after the
date you sign this Agreement; (b) you should consult with an attorney prior to
signing this Agreement; (c) you have at least twenty-one (21) days to consider
this Agreement (although you may choose to voluntarily sign it sooner); (d) you
have seven (7) days following the date you sign this Agreement to revoke it,
with such revocation to be effective only if you deliver written notice of
revocation to the Company within the seven (7)-day period; and (e) this
Agreement will not be effective until the date upon which the revocation period
has expired unexercised, which will be the eighth day after you sign this
Agreement (“Effective Date”).

19.Employer’s General Release of Claims.  In exchange for the representations
and commitments set forth herein, and other consideration provided to the
Company under this Agreement that it is not otherwise entitled to receive, the
Company, on its own behalf and on behalf of its current and former directors,
officers, employees, shareholders, partners, agents, attorneys, predecessors,
successors, parent and subsidiary entities, insurers, affiliates, and assigns,
hereby generally and completely releases you, and your heirs, executors,
administrators, successors and assigns, from any and all claims, liabilities and
obligations, both known and unknown, that arise out of or are in any way related
to events, acts, conduct, or omissions occurring prior to the Company’s signing
this Agreement.

20.Representations.  You hereby represent that you have been paid all
compensation owed and for all hours worked, have received all the leave and
leave benefits and protections for which you are eligible, pursuant to the
Family and Medical Leave Act or otherwise, and have not suffered any on-the-job
injury for which you have not already filed a claim.




 

--------------------------------------------------------------------------------

 

Rogerio Vivaldi Coelho, M.D.

November 30, 2014

21.General.  This Agreement, including Exhibit A, constitutes the complete,
final and exclusive embodiment of the entire agreement between you and the
Company with regard to this subject matter, excluding only your rights and
obligations under your stock option agreements and the Plan.  It is entered into
without reliance on any promise or representation, written or oral, other than
those expressly contained herein, and it supersedes any other such promises,
warranties or representations.  This Agreement may not be modified or amended
except in a writing signed by both you and a duly authorized officer of the
Company.  This Agreement will bind the heirs, personal representatives,
successors and assigns of both you and the Company, and inure to the benefit of
both you and the Company, their heirs, successors and assigns.  If any provision
of this Agreement is determined to be invalid or unenforceable, in whole or in
part, this determination will not affect any other provision of this Agreement
and the provision in question will be modified by the court so as to be rendered
enforceable to the fullest extent permitted by law, consistent with the intent
of the parties.  This Agreement will be deemed to have been entered into and
will be construed and enforced in accordance with the laws of the Commonwealth
of Massachusetts as applied to contracts made and to be performed entirely
within Massachusetts.  Any ambiguity in this Agreement shall not be construed
against either party as the drafter.  Any waiver of a breach of this Agreement,
or rights hereunder, shall be in writing and shall not be deemed to be a waiver
of any successive breach or rights hereunder.  This Agreement may be executed in
counterparts which shall be deemed to be part of one original, and facsimile and
electronic image copies of signatures shall be equivalent to original
signatures.

If this Agreement is acceptable to you, please sign and date below after the
Separation Date and return the original to me within forty-five (45) days.  The
Company’s offer contained herein will automatically expire if we do not receive
the fully signed Agreement within this timeframe.

I wish you good luck in your future endeavors.

Sincerely,

Minerva Neurosciences, Inc.

 

By:

/s/ Marc D. Beer

 

Marc D. Beer

 

Chairman

Exhibit A – Employment Agreement

Agreed:

 

/s/ Rogerio Vivaldi Coelho, M.D.

Rogerio Vivaldi Coelho, M.D.

 

November 30, 2014

Date

 

 